Citation Nr: 1745836	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from September 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his November 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request in January 2014.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed prostate cancer as a result of exposure to contaminated water while stationed at the United States Marine Corps Base at Camp Lejeune, North Carolina.  He has also asserted that his prostate cancer first manifested during service, as evidenced by elevated PSA levels.  See, e.g., June 2017 statement in support of claim.  Alternatively, the Veteran has contended that he was exposed to herbicide agents from contaminated aircraft, tanks, and naval vessels.  See, e.g., May 2014 statement in support of claim. 

The Veteran has reported that he was stationed at Camp Lejeune from January 1974 to July 1975.  See, e.g., December 2013 substantive appeal.  His service treatment records confirm that he was stationed at Camp Lejeune in 1975.  However, the Board notes that the service personnel records currently associated with the claims file appear incomplete.  In this regard, a July 2005 Personnel Information Exchange System (PIES) request shows that the AOJ requested the Veteran's service personnel records from his period of service in the United States Army from September 1979 to September 1983.  However, there is no indication that the AOJ requested service personnel records from the Veteran's period of service in the United States Marine Corps from July 1973 to July 1975.  Therefore, on remand, the AOJ should ensure that complete service personnel records have been obtained.  

The Board notes that prostate cancer is not on the list of diseases presumptively associated with exposure to contaminants in the water supply at Camp Lejeune.  38 C.F.R. § 3.307(a)(7), 3.309(f).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e).  

In addition, the Veteran was afforded a VA examination in November 2010 during which the examiner diagnosed him with stage I adenocarcinoma of the prostate.  The examiner opined that the Veteran's prostate cancer was not related to exposure to contaminated water while stationed at Camp Lejeune.  In so finding, the examiner stated that, according to an October 2010 Veterans Health Administration (VHA) issue brief, there had been no direct link between prostate cancer and exposure to toxic chemicals in drinking water.  

In a March 2011 VA addendum medical opinion, the examiner opined that the Veteran's current prostate cancer was at least as likely as not caused by or the result of his exposure to contaminated water at Camp Lejeune from 1957 to 1987.  However, the examiner also opined that it was less likely as not that the Veteran's prostate cancer was due to or related to drinking water at Camp Lejeune between 1957 and 1987.  The AOJ subsequently obtained a medical opinion in June 2012 in order to clarify the contradictory opinion provided by the March 2011 VA examiner.  

In a June 2012 VA medical opinion, the examiner opined that the Veteran's current prostate cancer was less likely as not caused by or the result of his exposure to contaminated water at Camp Lejeune from 1957 to 1987.  In so finding, the examiner stated that, according to the National Research Council (NRC) Report on Carcinogens, occupational exposure to trichloroethylene (TCE) found in the contaminated water at Camp Lejeune between 1957 and 1987 has been associated with excess incidences of prostate cancer.  However, the examiner did not explain why such a finding supported his negative nexus opinion.  Moreover, the examiner did not explain the relevance of the fact that the Veteran had one service-connected disorder and five nonservice-connected disorders.

Based on the foregoing, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's prostate cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran has not been afforded a VA examination in connection with his claim for TDIU, and the Board finds that an examination addressing the combined impact of his service-connected disabilities would be helpful in deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for prostate cancer, as well as any treatment records in support of his TDIU claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain a complete copy of the Veteran's service personnel records from his period of service in the United States Marine Corps from July 1973 to July 1975.  

As noted above, the July 2005 PIES request for records was limited to records from the Veteran's period of service in the United States Army from September 1979 to September 1983.  

3.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 Adjudication Procedures Manual for developing claims based on exposure to contaminated water at Camp Lejeune.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's prostate cancer.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer manifested in or is otherwise causally or etiologically related to his military service, to include his exposure to contaminated water while stationed at Camp Lejeune (notwithstanding the fact that it may not be a presumed association).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file. 

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




